Citation Nr: 1809747	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and cataracts.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2002 rating decision and a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2017.  A copy of the hearing transcript has been associated with the claims file.   


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent.

 2.  Peripheral neuropathy of the upper extremities was not manifest in service or within one year of separation.  The Veteran does not have peripheral neuropathy of the upper extremities.

3.  The Veteran's diabetes mellitus type II is manifested by not more than the use of oral medication and a restricted diet, there is no need for regulation of activities, and there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and neither progressive loss of weight and strength or complications that would be compensable if separately evaluated.

4.  The Veteran retired in 2011 from his job as a courier.  

5.  The Veteran's service connected disabilities; schizophrenia now to include PTSD, diabetes mellitus type II, voiding dysfunction, peripheral neuropathy of the right and left lower extremities, tinnitus, tinea unguium and eczema, femoral peripheral neuropathy of the right and left lower extremities, nasal fracture with deviated septum, healed laceration on the lower lip, and bilateral hearing loss; preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Peripheral neuropathy of the upper extremities is not proximately due to, the result of or aggravated by service connected disease or injury.  Peripheral neuropathy of the upper extremities is not a subsequent manifestation of the service connected diabetes.  38 C.F.R. §§ 3.303(b), 3.310 (2017).

3.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for a TDIU are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Service Connection for Peripheral Neuropathy of the Upper Extremities

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for organic disease of the nervous system manifesting to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. §§ 3.307. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. §§ 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003). 

The evidence from his DD-214 confirms the Veteran's presence in the Republic of Vietnam.  It shows he was awarded the Vietnam Service Medal with three Bronze Stars, Good Conduct Medal, Army Valorous Unit Award, Meritorious Unit Award, Republic of Vietnam Gallantry Cross and the Palm, and the Republic of Vietnam Civil Action Honor Medal.  In addition, exposure to Agent Orange is presumed.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (d) (2017).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's September 1966 enlistment examination is clinically normal for the upper extremities, feet, and lower extremities, as well as neurologic system.  In his September 1966 Report of Medical History, the Veteran denied neuritis.  The Veteran's August 1968 separation examination was clinically normal for the upper extremities, feet, and lower extremities, as well as neurologic system.  In his August 1968 Report of Medical History, the Veteran denied neuritis.

The Veteran was afforded a VA examination in September 2014.  Diabetic peripheral neuropathy of only the lower extremities was identified.

The Veteran was afforded several VA examinations in July 2015.  At his diabetes examination, the VA examiner indicated that his upper extremities were clinically normal.

The Veteran testified in June 2017 regarding his peripheral neuropathy.  Regarding service connection for peripheral neuropathy of the upper extremities, the Veteran testified that at times he cannot move his arms.  He had a tingly feeling and he feels very weak.  He testified that he was very numb.  He testified that it scared him.  The Veteran's representative asserted that the Veteran's symptoms were consistent with chronic pain, numbness, tingling, and inflammation for neuropathy.  The VLJ asked if the Veteran had been diagnosed with peripheral neuropathy of the upper extremities.  The Veteran replied in the negative.  The VLJ identified this as a possible evidentiary defect.

VA treatment records are substantially the same.

Since then, the Veteran was afforded an October 2017 diabetic sensory-motor peripheral neuropathy VA examination.  It documented no constant or intermittent pain in the upper extremities, and no paresthesias or numbness.   

The Veteran is competent to report feeling chronic pain, numbness, tingling, and inflammation in his upper extremities.  

The Board has considered multiple theories of entitlement, to include, direct service connection, presumptive service connection, secondary service connection and a connection based upon Agent Orange exposure.  Regardless of the theory, the law requires that there must be disability.  In the absence of disability, there can be no valid claim.

Here, the STRs are clinically normal for the upper extremities, as well as neurologic system, including the Veteran's own report of medical history from August 1968.  Neuropathy of the upper extremities was not identified or manifest during service or within one year of separation.  At the hearing, the VLJ's question revealed that the Veteran had never been told that he has diabetic neuropathy of the upper extremities.  Stated differently, neuropathy of the upper extremities was not noted, manifest or diagnosed during service or within one year of separation.  In addition, there is no evidence linking neuropathy to Agent Orange exposure.  

Rather, it appears that the argument is that there was a remote onset of upper extremity neuropathy and that such neuropathy is a consequence of diabetes mellitus, a service connected disease.  Service connection may be granted for disability that is proximately due to, the result of or aggravated by service connected disease or injury.  38 C.F.R. § 3.310.  In addition, subsequent manifestations of an already service connected disease process are service connected.  38 C.F.R. § 3.303(b).  However, as noted above, there must be competent evidence of such disability and of a relationship to a service connected disease or injury.

There is no reliable evidence identifying peripheral neuropathy of the upper extremities, to include diabetic neuropathy of the upper extremities.  When asked at the hearing, the Veteran testified that he had not been told by a treatment provider that he had peripheral neuropathy of the upper extremities.  The VLJ indicated that the Veteran's case therefore had a possible evidentiary defect.  The Veteran failed to submit any evidence to further substantiate his claim.  Since that time, there has been a VA examination that found the upper extremities to be clinically normal.  

A normal finding is inconsistent with a finding of neuropathy of any cause, to include diabetic neuropathy.  The most probative evidence establishes that despite his complaints, he does not have neuropathy of the upper extremities, to include diabetic neuropathy.  Since he does not have diabetic neuropathy of the upper extremities, if follows that it is not proximately due to the result of or aggravated by a service connected disease or injury.  In addition, it is not a subsequent manifestation of a service connected disease.  

While the Veteran is competent to report pain and tingling, his lay reports are outweighed by the more probative and more credible medical evidence.  Consequently, service connection for peripheral neuropathy of the upper extremities is not warranted because he does not have neuropathy of the upper extremities.  


III.  Rating of Diabetes Mellitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's diabetes has been rated as 20 percent disabling under DC 7913 of 38 C.F.R. § 4.119.  This DC authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  As the Veteran's diabetes has been rated as 20 percent disabling during the appeal period, the Board's inquiry will focus on whether a 40, 60, or 100 percent rating has been warranted since the Veteran's initial claim. 

Under DC 7913, a 40 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Under this provision, "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

The Veteran's rating is currently rated at 20 percent for diabetes mellitus, type II, with erectile dysfunction and cataracts.  

The Veteran was afforded a January 2012 VA examination.  The VA examination showed that the Veteran's diabetes was managed by restricted diet.  He was prescribed oral hypoglycemic agent.  His diabetes did not require regulation of activities.  He did not use insulin.

The Veteran was afforded a September 2014 VA examination.  The VA examiner identified diabetes mellitus, type II, with prescribed oral hypoglycemic agent.  There was no evidence of prescribed insulin or the requirement of regulation of activities.  

The Veteran was afforded VA examinations in July 2015.  The Veteran was not taking insulin.  He was on a restricted diet.  The Veteran was active.  The VA examiner opined that there was no change in the diagnosis.  The VA examiner indicated that the Veteran had recognized complications of diabetes, which included erectile dysfunction and skin condition.  The VA examination of the Veteran's skin was abnormal showing findings of tinea unguium and eczema.  The VA examiner indicated that there were no complications documented in relationship to diabetic peripheral neuropathy.  The upper extremities were found to be clinically normal.  

A subsequent August 2015 VA examination identified cataracts.  The VA examiner opined that cataracts are commonly seen with diabetes.

The Veteran testified in June 2017 regarding his diabetes mellitus type II.  The Veteran's representative testified that the Veteran recently disclosed that his doctor continued his diabetes treatment and that the Veteran might have a possible upcoming prescription for insulin.  

VA treatment records are substantially the same.  They show impressions of and treatment for diabetes mellitus type II in the form of oral medication.

The Veteran contends that he is entitled to a rating in excess of 20 percent for his diabetes mellitus type II.

Here, the most probative evidence is the VA examinations and contemporary medical treatment records showing consistently that the Veteran's diabetes mellitus is managed by diet and oral medication.  They show that the Veteran's condition has been relatively stable.  In particular, the July 2015 VA examination showed that the Veteran was active.  Although the Veteran testified that he may be getting insulin, he did not submit evidence of this.  In addition, the use of insulin is already contemplated by the current 20 percent rating.  The most probative evidence does not show that the Veteran's present condition is managed by diet, insulin, and restricted activities, which would warrant a higher evaluation of 40 percent.  The 20 percent rating most closely approximates the Veteran's current level of disability.  Consequently, a rating in excess of 20 percent for diabetes mellitus type II is not warranted.


IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529
(1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.   The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  

In the present case, service connection has been granted for schizophrenia now to include PTSD,  diabetes mellitus type II, voiding dysfunction, peripheral neuropathy of the right and left lower extremities, tinnitus, tinea unguium and eczema, femoral peripheral neuropathy of the right and left lower extremities, nasal fracture deviated septum, healed laceration on the lower lip, and bilateral hearing loss.  His combined evaluation for compensation is 80 percent from December 20, 2002  and, 90 percent from September 18, 2014.  

A March 2014 buddy statement from a family member shows that the Veteran had been acting erratic, more so since their fathers' death the previous month.  

The Veteran submitted an Application for Increased Compensation Based on Unemployability dated May 13, 2015.  It shows that he was working for Quest Diagnostics as a driver.  He worked 40 hours per week from 2003 to 2011.  He was earning $12 per hour.  His employment ended because he "had to stop."  He contends that his disability has affected his employment since 1970.  He specifically listed that his PTSD, schizophrenia, diabetes, and neuropathy have affected his employment.  The Veteran reported, "I left work and didn't go back due to my service connected disabilities.  I didn't get along with people, arguments, I got to eat, diabetes, worked slow, got exhausted."   

Another July 2015 VA mental health examination shows that the Veteran's ability to function occupationally and socially were impacted by his anger, irritability and difficulties getting along with others at work and socially.  The Veteran reported that since his discharge he has worked as a stock clerk, security guard, janitor and courier.  His longest job was as a courier.  The Veteran reported having been retired for three years.  He stated that he was having difficulties driving and lacked patience.  The Veteran reported that he returned to school after the military and took a couple of college classes.  The Veteran reported that his grandfather had died and he was having difficulties dealing with his death.  He began to have visions of his grandfather in his grave with maggots crawling on him.  

An Employment Termination Notice from Quest Diagnostics was received by VA in August 2016.  It shows that the Veteran worked from August 2, 2004 earning $12.82 per hour.  He last worked on August 7, 2011.  It shows that the Veteran's reason for discharge was "Voluntary Quit."   It further indicates "Retirement - Employee Choice."  

The Veteran testified at the June 2017 hearing regarding his TDIU claim.  The Veteran's representative asserted that the Veteran does acknowledge that he did choose to retire voluntarily; however, based on the testimony he provided, the real underlying issue was that his PTSD symptoms were affecting him to the point that he felt that he had to retire because his symptoms were aggravated beyond the point that he was unable to function and provide substantial work during that time.

Here, the Board finds that the Veteran's service connected disabilities preclude him from securing or following substantially gainful employment.  The Veteran has a combined evaluation of 90 percent.  He has a serious psychiatric disability, diabetes, neuropathy of the lower extremities and voiding dysfunction.  The combined impact renders him incapable of obtaining and retaining substantially gainful employment. 


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure and secondary to service connected disease or injury is denied.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and cataracts is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


